DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 24 – 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species b (See Requirement for Restriction/Election (May 23, 2019).  Page 4, Paragraph 5.), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 22, 2019.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The rejection of Claims 1 – 2, 4 – 5, 16 – 18, and 21 – 23 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the limitation “space between the nanowires and surfaces of each of the plurality of the first grooves” is withdrawn in light of the amendment to at least Claims 1 and 17. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of Claims 1 – 2, 4 – 5, 16 – 18, and 21 – 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the limitation “space between the nanowires and surfaces of each of the plurality of the first grooves” is withdrawn in light of the amendment to at least Claims 1 and 17.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (U.S. PG Pub 2016/0152014) in view of Majidi et al. (U.S. PG Pub 2012/0118066) in view of Mori et al. (U.S. PG Pub 2015/0107881) in view of Burberry et al. (U.S. PG Pub 2015/0084907).

Regarding Claim 17, Matsumoto et al. teach a stretchable touchscreen comprising:
a substrate (Figures 3 - 5, Elements 11 and 12.  Paragraph 55);
a plurality of first touch electrodes (Figures 3 - 4, Element 13.  Paragraph 55) arranged in a first direction (Seen in Figure 3),
wherein each of the plurality of first touch electrodes (Figures 3 - 4, Element 13.  Paragraph 55) includes nanowires (Figures 2 – 5, Element 13.  Paragraph 55) within each of the plurality of grooves (Figures 3 - 5, Element not labeled, but are area where the nanowire (Element 13) is located.  Paragraph 55), and
wherein each of the plurality of grooves (Figures 3 - 5, Element not labeled, but are area where the nanowire (Element 13) is located.  Paragraph 55) has gaps (Figures 4 and 5, Element not labeled, but are the gaps shown in the silver nanowires.  Paragraphs 55 – 57) among the nanowires (Figures 2 – 5, Element 13.  Paragraph 55); and

Matsumoto et al. is silent with regards to the touchscreen being stretchable, the substrate is a stretchable substrate having a modulus of 100 MPa to 200 MPa and a strain higher than 10%, and the touch electrodes defined by removing a first predetermined depth from a first surface of the stretchable substrate, wherein the first predetermined depth is from 1/200 to 1/10 of a thickness of the stretchable substrate.
Majidi teach the touchscreen being stretchable (Paragraph 45), the substrate being a stretchable substrate (Figure 1, Element 105.  Paragraph 18), the substrate is a stretchable substrate (Figure 1, Element 105.  Paragraph 18) having a strain higher than 10% (Paragraph 22), and the first grooves (Figure 1, Elements 110 and 115.  Paragraph 19) disposed inside the stretchable substrate (Figure 1, Element 105.  Paragraph 18).
At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the teachings of the touch panel of Matsumoto et al. with the stretchable touchscreen of Majidi et al.  The motivation to modify the teachings of Matsumoto et al. with the teachings of Majidi et al. is to provide a device that is capable of stretchable tactile sensing, as taught by Majidi et al. (Paragraph 17).
Mori et al. teach wherein the substrate has a modulus of 100 MPa to 200 MPa (Paragraph 40).
At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the teachings of the touch panel of Matsumoto et al. and the stretchable touchscreen of Majidi et al. with the substrate modulus of Mori et al.  The motivation to modify the teachings of Matsumoto et al. and Majidi et al. with the teachings of Mori et al. is to provide a flexible substrate capable of being made of multiple material, as long as bending characteristics are met, as taught by Mori et al. (Paragraph 40).
Burberry et al. teach wherein the first predetermined depth is 1/200 to 1/10 of the stretchable substrate (Paragraphs 65 and 68).
At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the teachings of the touch panel of Matsumoto et al., the stretchable touchscreen of Majidi et al., and the substrate modulus of Mori et al. with the predetermined depths of Burberry et al.  The motivation to modify the teachings of Matsumoto et al., Majidi et al., and Mori et al. with the teachings of Burberry et al. is to improve sensitivity and efficiency, as taught by Burberry et al. (Paragraph 13).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (U.S. PG Pub 2016/0152014) in view of Majidi et al. (U.S. PG Pub 2012/0118066) in view of Mori et al. (U.S. PG Pub 2015/0107881) in view of Burberry et al. (U.S. PG Pub 2015/0084907) in view of Kusunoki et al. (U.S. PG Pub 2015/0346866).

Regarding Claim 18, Matsumoto et al. in view of Majidi et al. in view of Mori et al. in view of Burberry et al. teach the stretchable touchscreen according to claim 17 
Matsumoto et al. is silent with regards to the protective film being an organic protective film and the substrate being a flexible substrate.
Majidi teach the substrate being a flexible substrate (Paragraph 45).
At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the teachings of the touch panel of Matsumoto et al. with the stretchable touchscreen of Majidi et al.  The motivation to modify the teachings of Matsumoto et al. with the teachings of Majidi et al. is to provide a device that is capable of stretchable tactile sensing, as taught by Majidi et al. (Paragraph 17).
Kusunoki et al. teach the protective film being an organic protective film (Paragraph 146).
At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the teachings of the touch panel of Matsumoto et al., the stretchable touchscreen of Majidi et al., the substrate modulus of Mori et al., and the predetermined depths of Burberry et al. with the organic material of Kusunoki et al.  The motivation to modify the teachings of Matsumoto et al., Majidi et al., Mori et al., and Burberry et al. with the teachings of Kusunoki et al. is to provide a layer with high planarity that is capable of being formed at low temperatures, as taught by Kusunoki et al. (Paragraph 146).


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (U.S. PG Pub 2016/0152014) in view of Majidi et al. (U.S. PG Pub 2012/0118066) in view of Mori et al. (U.S. PG Pub 2015/0107881) in view of Burberry et al. (U.S. PG Pub 2015/0084907) in view of Park et al. (U.S. PG Pub 2014/0198266).

Regarding Claim 22, Matsumoto et al. in view of Majidi et al. in view of Mori et al. in view of Burberry et al. teach the stretchable touchscreen according to claim 17 (See Above).  Matsumoto et al. is silent with regards to further comprising a plurality of routing lines electrically connecting the first electrodes to the corresponding pad electrodes, the routing lines made of the same materials as the nanowires.
Park et al. teach further comprising a plurality of routing lines (Figure 1, Element 30.  Paragraph 30) electrically connecting the first electrodes (Figure 1, Elements 22 and 24.  Paragraph 27) to the corresponding pad electrodes (Figure 1, Element 40.  Paragraph 30), the routing lines (Figure 1, Element 30.  Paragraph 30) made of the same materials (Paragraph 61) as the nanowires (Figure 1, Elements 22 and 24.  Paragraph 27).
At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the teachings of the touch panel of Matsumoto et al., the stretchable touchscreen of Majidi et al., the substrate modulus of Mori et al., and the predetermined depths of Burberry et al. with the nanowire material of Park et al.  The motivation to modify the teachings of Matsumoto et al., Majidi et al., Mori et al., and Burberry et al. with the teachings of Park et al. is to reduce manufacturing steps which will improve .


Allowable Subject Matter
Claims 1 – 2, 4 – 5, 16, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose at least the limitation “a stretchable substrate of a single layer having a modulus of 100 MPa to 200 MPa and a strain higher than 10%; a plurality of first grooves arranged in a first direction and defined by removing a first predetermined depth from a first surface of the stretchable substrate, wherein the first predetermined depth is from 1/200 to 1/10 of a thickness of the stretchable substrate; a plurality of first electrodes, each of the plurality of first electrodes including nanowires within each of the plurality of first grooves, wherein the nanowires connect each other in a form of a chain in each of the plurality of first grooves; gaps among the nanowires within each of the plurality of first grooves, wherein the gaps among the nanowires are changed by elongation of the stretchable substrate; and a protective film over the plurality of first electrodes, wherein an inner surface of the protective film is in coplanar contact with the first surface of the stretchable substrate and an upper surface of the nanowires included in each of the plurality of first electrodes” in combination with the other limitations of Claim 1.



Response to Arguments
Regarding the first argument, in which the applicant asserts that the prior art of record fails to disclose at least the stretchable substrate with the plurality of grooves from the first surface is a single layer having a modulus of 100 MPa to 200 MPa and a strain higher than 10% (Regard as Feature A of the Remarks (April 23, 2021)).  The applicant argues that Elements 11 and 12 of Matsumoto et al. are not removed and have their own thickness, nor do they have a modulus of 100 MPa to 200 MPA.  The examiner respectfully disagrees with the applicant’s assertion.  However, Matsumoto et al. are not being relied upon to teach all the above features.  Instead Matsumoto et al. discloses nanowires (Element 13) that are located in a void (relied upon to teach the claimed grooves).  Majidi teach a plurality of first grooves disposed inside the stretchable substrate (See Figure 1) and the substrate having a strain higher than 10% (Paragraph 22).  Mori et al. teaches that the bending stress be smaller than 150 MPa (which is between 100 MPa and 200 MPa) (Paragraph 40).  Burberry et al. discloses the claimed depths.  The examiner notes that Matsumoto et al., as modified by the other references, teach the above limitation.  The examiner further notes that in response to applicant's piecemeal analysis of the references, one cannot show non-obviousness by 
Regarding the second argument, in which the applicant asserts that the prior art of record fails to disclose at least a plurality of first grooves as arranged in a first direction and defined by removing a first predetermined depth, wherein the first predetermined depth is from 1/200 to 1/10 of a thickness of a stretchable substrate.  The applicant argues that Burberry et al. fails to disclose the relationship between the depth of the groove and the substrate and thus fails to teach the claimed limitation.  The examiner respectfully disagrees with the applicant’s assertion.  Burberry et al. discloses “Substrates 10 can include…a wide variety of thicknesses, for example 10 microns, 50 microns, 100 microns, 1 mm, or more (Paragraph 65)… A micro-channel is a groove, trench, or channel…having a cross-sectional width for example less than 20 microns, 10 microns, 5 microns, 4 microns, 3 microns, 2 microns, 1 micron, or 0.5 microns, or less. In an embodiment, the cross-sectional depth of a micro-channel is comparable to its width (Paragraph 68).”  Therefore, the width of the substrate and the depth of the micro channel fall in the claimed range.  The Office is unmoved by the applicant’s argument and the rejection is maintained.
All other arguments are held moot in light of the above rejection and/or the response to the first and/or second argument.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690.  The examiner can normally be reached on Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625